        Case 1:12-cr-00100-BLW Document 31 Filed 03/05/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:12-cr-00100-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 JUAN MARTIN LOPEZ,

        Defendant.



                               INTRODUCTION

      Before the Court is Defendant Juan Martin Lopez’s Motion for Early

Termination of Supervised Release (Dkt. 27). For the reasons set forth below, the

Court will deny the motion.

                                BACKGROUND

      On October 2, 2012, Mr. Lopez was sentenced to 80 months of incarceration

followed by five years of supervised release for Possession of a Controlled

Substance with Intent to Deliver, in violation of 21 U.S.C. § 841(a)(1) and 21

U.S.C. § 841(b)(1)(C). (See Dkt. 22.) On March 8, 2018 Mr. Lopez was released




MEMORANDUM DECISION AND ORDER - 1
        Case 1:12-cr-00100-BLW Document 31 Filed 03/05/21 Page 2 of 4




from prison and placed on supervised release. Thus, as of this writing Mr. Ponce

has completed nearly three years of his five year term of supervision.

      On October 13, 2020, Mr. Lopez, through counsel, filed his motion for early

termination of supervised release. (Dkt. 27.) Mr. Lopez says early termination is

justified because he has been rehabilitated and no longer poses a danger to the

community. Among other things: he has a job; he volunteers in his community;

and he has re-established strong bonds with his family. Mr. Lopez reports that

continuing supervision would not pose any hardship – but there is no value to

continued supervision because he is rehabilitated. The United State Probation

Officer assigned to the case initially indicated that she supports the motion,

however, after the Defendant tested positive for methamphetamine the U.S.

Probation Office filed an information petition in this case and notified the Court

that they no longer support early termination of supervised release for Mr. Lopez.

The Government also opposes early termination of supervised in this case.

                                   DISCUSSION

      Because Mr. Lopez has served more than a year of supervised release, the

Court may terminate supervised release if it determines that “that such action is

warranted by the conduct of the defendant [to be] released and [is in] the interest of

justice.” 18 U.S.C. § 3583(e)(1). To make this determination, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a), including:


MEMORANDUM DECISION AND ORDER - 2
        Case 1:12-cr-00100-BLW Document 31 Filed 03/05/21 Page 3 of 4




       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; (2) deterrence; (3) protection of the
       public; (4) the need to provide the defendant with needed educational
       or vocational training, medical care, or other rehabilitation treatment;
       (5) the sentence and sentencing range established for the category of
       defendant; (6) any pertinent policy statement by the Sentencing
       Commission; (7) the need to avoid unwarranted sentence disparities
       among defendants with similar records who have been found guilty
       of similar conduct; and (8) the need to provide restitution to any
       victims of the offense.

See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6),

and (a)(7).

      The Court, having considered these factors, is not persuaded that early

termination of supervised release is warranted. See § 3583(e)(1). The Court

acknowledges that Mr. Lopez initially performed well on supervision, and he is to

be commended for his work in maintaining his sobriety and volunteering in the

community. His behavior does not, however, justify early termination. Performing

well is what is expected of defendants on supervision. The probation officers are

there to help defendants do precisely what Mr. Lopez has done: put their lives back

on track and become contributing members of society. This Court has repeatedly

concluded that performing well – even exceedingly well – on supervision is not

enough to justify early termination. Further, following Mr. Lopez’s recent positive

drug test, the Court finds that Mr. Lopez would benefit from continued support

from the U.S. Probation Office. The Court will therefore deny the pending motion.



MEMORANDUM DECISION AND ORDER - 3
       Case 1:12-cr-00100-BLW Document 31 Filed 03/05/21 Page 4 of 4




                                    ORDER

     IT IS ORDERED that Defendant Juan Martin Lopez’s Motion for Early

Termination of Supervised Release (Dkt. 27) DENIED.



                                        DATED: March 5, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
